Allowable Subject Matter
Claims 1-7, 9-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of determining a tile area, having a size that is based on an antenna compliance rule, that crosses a boundary between adjacent chip layouts and that leaves at least a portion of each chip layout uncovered, and determining that a portion of a first chip layout inside the tile area fails to comply with the antenna compliance rule, in combination with other limitations as recited in claims 1, 10, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

16 July 2021




/ARIC LIN/Examiner, Art Unit 2851   




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851